Citation Nr: 0118058	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  01-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for status post 
discectomy, L4-5, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1972.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the veteran's claim 
for a rating greater than 20 percent for service-connected 
residuals of status post discectomy, L4-5.


FINDING OF FACT

The veteran's low back disability results in impairment, 
which approximates that for severe intervertebral disc 
syndrome.


CONCLUSION OF LAW

The criteria for a 40 percent rating for residuals of status 
post discectomy, L4-5, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In the instant case, the RO has met its 
duty to assist the veteran in the development of his claim 
under the VCAA.  The veteran was informed of the medical 
evidence necessary to complete his claim, and in response, he 
submitted private medical statements.  By virtue of the 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  In addition, VA 
treatment records have been obtained and incorporated into 
the claims file and the veteran has been afforded VA 
examinations.

Factual Background

In February 1973 the RO granted service connection for 
residuals of post operative laminectomy at L4,L5,S1, and 
assigned a 10 percent evaluation.  The award was based on 
service medical records showing that the veteran had a 
herniated nucleus pulposus at L4-5 and underwent surgical 
excision in October 1971.  His September 1972 separation 
examination report notes that he was post operative L-5,S-1 
laminectomy.
Pursuant to a Board decision in November 1992, the RO 
increased the veteran's disability rating for residuals 
status post discectomy, L4-5, to 20 percent disabling.


The veteran's 20 percent rating for his service-connected 
back disability was continued in an October 1996 rating 
decision.

VA hospitalization for two days in March 1999 was for 
treatment of back pain with radiation into both lower 
extremities, the right more so than the left.  The veteran 
also described numbness and tingling in both lower 
extremities.  Findings revealed decreased motor sensation 
secondary to discomfort, decreased range of motion, no muscle 
spasms or weakness, and intact sacral sensory.  The diagnosis 
was back pain with lumbar disc disease.A computed tomography 
(CT) scan of the veteran's spine was conducted during that 
hospitalization revealed narrowing of the L4-5 and L5-S1 
disc, probably due to degenerative disc disease.  Disk 
material inside the canal of L3-4, L4-5 and L5-S1, was 
compatible with bulging disk.  Degenerative arthritis was 
also identified.  Disc herniation at the L4-5 level could not 
be ruled out.

The veteran underwent rehabilitation at a private facility in 
March and April 1999.

The veteran's claim for an increased rating was received in 
May 1999.

A magnetic resonance imaging (MRI) report dated in May 1999 
contains an impression of moderate spinal canal stenosis at 
the L4-5 level secondary to a bulging annulus and to 
prominent ligament and facet changes.  There was a perineural 
scar surrounding the right S1 nerve root and the neural 
foramina were narrowed at that level.

In August 1999 the veteran was examined at a VA medical 
facility by the Director of Pain Services.  The director 
relayed the veteran's report of chronic back pain described 
as a toothache-type pain that was continuous and severe in 
nature with radiation to both lower extremities.  He also 
reported numbness and tingling and pain in the medial thigh.  
On examination there was very mild pain in the lumbar 
paraspinous muscles.  Straight leg raising caused pain 
bilaterally in the low back with mild radiation into the 
legs.  He exhibited a normal gait, toe-walk and heel-walk.  
The impression was failed back syndrome and neuropathic leg 
pain.  A trial of gabapentin for the treatment of his lower 
extremity neuropathic pain, was recommended, in combination 
with physical therapy to improve functional status and to 
increase his range of motion and strength.

The veteran presented for an orthopedic examination at a VA 
medical facility in September 1999 where he reported daily 
pain, including pain at rest.  It is noted that he did not 
use a walker or other assistive ambulatory device, and had no 
formal back brace.  The veteran complained of experiencing 
pain when attempting to do activities and light jobs 
including leading and climbing a ladder.  On examination 
there was perceived decreased appreciation of pinprick 
sensation on the left in the L5 distribution and in the L4 
and L5 distributions on the right.  Range of motion in the 
lumbar spine was within normal limits with no noted 
exacerbation of pain.  Lower extremity reflexes were within 
normal limits.  The examiner assessed the veteran as having a 
long-standing history of mechanical back pain, which he 
reported as radiating pain from his low back onto his buttock 
posterolateral along both extremities with radiation down, 
crossing over to the dorsum of the leg, and into the seat.  
He said that MRI findings were suggestive of postoperative 
changes as well as scar formation, with apparent nerve root 
involvement at the right L5 level.  Findings revealed 
decreased sensation in the L4-L5 distributions.  The examiner 
stated that the MRI suggested that there was a substantial 
basis for pain.

The veteran was evaluated by a private neurosurgeon, Gary R. 
Simonds, M.D., in October 1999.  The physician noted the 
veteran's persistent and progressive complaints of bilateral 
lower extremity pain.  On objective examination, the veteran 
had relatively good range of motion.  There was some 
diminished pinprick, more on the right side than the left.  
Straight leg raising and hip maneuvers were negative.  He 
opined that the veteran seemed to have a chronic low back 
condition that fit in the category of a failed back syndrome. 

In an October 1999 rating decision the RO continued the 
veteran's 20 percent rating for his back disability.

In November 1999, Jeffrey H. Baker, M.D., submitted a letter 
stating that he had been following the veteran since 1996 for 
chronic ongoing intermittent pain.  He said that the veteran 
continued to have leg pain on a daily basis which had been 
minimized to a mild degree by exercising.  He said that he 
found it imperative that the veteran seek help in obtaining a 
handicap license plate due to his inability to walk far 
without severe pain.  

The veteran was evaluated by a private neurosurgeon, Carroll 
P. Osgood, M.D., in November 1999 who said that he had 
reviewed the veteran's MRI scan revealing a mild stenosis at 
the L4-5 segment and modest amounts of epidural scar tissue, 
but he did not appreciate a major disc herniation or a severe 
segmental stenosis.  He said that the veteran had been placed 
on Gabapenten by the VA pain service, but this had not helped 
much.  He gave an impression of two previous back operations 
with continued severe biomechanical low back syndrome, and 
said that there were underlying psychological factors which 
were long-standing and therefore probably deep seeded.  He 
concluded by saying that he had no good surgical suggestions 
and that he did not believe the veteran could do gainful 
employment "at present" due to his continued severe back 
pains.

An October 2000 VA examination report notes that the veteran 
had bilateral buttock pain and stiffness in his low mid back.  
The pain was like a toothache and was constant, about 5/10 in 
intensity, with flare-ups about two or three times a month of 
a 10/10 intensity.  The flare-ups occurred in the veteran's 
buttocks and in his right medial anterior to lateral thigh 
above his knee.  He described experiencing "incredible bee 
strings" in the area associated with numbness and tingling.  
He said that he last worked in 1996 at a fish hatchery and 
missed work only once or twice the entire time due to his 
back symptoms.  He said that he had rarely missed work.  He 
also said that he was on disability for mental depression.  
Examination of the lumbar spine revealed that it was 
nontender.  There was no muscle spasm.  Range of motion was 
nearly full without any apparent pain.  Specific findings 
revealed side bending bilaterally to 25 degrees, rotation to 
35 degrees on the right and 30 degrees on the left, forward 
flexion to 80 degrees and extension to 30 degrees.  There 
were no fixed deformities.  Straight leg raising was negative 
bilaterally.  Motor strength was 5+/5+ bilaterally in the 
lower extremities.  There was decreased sensation to pinprick 
in the right lateral foot as well as the right medial lower 
leg.  Deep tendon reflexes of the knees and ankles were 
normal bilaterally 2+/2+.  Toes were downgoing bilaterally.  
The veteran was diagnosed as having chronic low back pain 
with degenerative joint disease and degenerative disc disease 
status post surgery times two.  He was also diagnosed as 
having sensory loss in the right foot, leg and thigh.  The 
examiner stated that the veteran's back examination did not 
exhibit weakened movement, fatigability or incoordination.  
He also said that additional range of motion loss due to 
weakened movement, fatigability or incoordination was 
demonstrated by physical therapy's range of motion assessment 
after ten lumbar flexion exercises, as lumbar flexion was 
nearly full before the flexion exercise.

Spine X-rays performed in October 2000 revealed degenerative 
changes with narrowing of the lower intervertebral spaces.

In written argument in May 2001, the veteran's representative 
stated that the veteran was seeking a 40 percent evaluation 
for his service-connected low back disability.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's low back disability has been 
considered, although the present level of disability is of 
primary concern when determining whether he is entitled to an 
evaluation higher than 20 percent.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Diagnostic Code (Code) 5292 provides that limitation of 
motion of the lumbar spine will be rated 20 percent when 
moderate and 40 percent when severe.

In Deluca v. Brown, 8, Vet. App. 202 (1995), the United 
States Court of Appeals for Veterans Claims held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  The application of §§ 4.40 and 
4.45 specifically pertain to diagnostic codes predicated on 
loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The veteran is currently evaluated under Code 5293 for 
intervertebral disc syndrome.  This codes provides for a 20 
percent rating when moderate, with recurring attacks.  A 40 
percent rating is warranted when severe, with recurring 
attacks and intermittent relief.  For a 60 percent rating, it 
must be pronounced, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
with little intermittent relief. 

The veteran's service-connected residuals of status post 
discectomy, L4-5, most approximate a 40 percent rating for 
severe impairment under Code 5293.  This is based on the 
veteran's complaints of residual pain which is clearly 
documented in the medical evidence.  Examples of this include 
a recent VA examination report dated in October 2000 wherein 
the veteran's pain is noted to be toothache-like and constant 
with an intensity of 5/10.  Other examples of pain include a 
September 1999 VA examination report noting that the 
veteran's MRI suggested that there was a substantial basis 
for pain which radiated from his low back into his buttock 
posterolateral along both extremities, with radiation down 
and crossing over to the dorsum of the leg and into the seat.  
The evidence also includes a letter from neurosurgeon Carroll 
P. Osgood, M.D., in November 1999, describing the veteran's 
pain as severe. 

In regard to the frequency of the veteran's pain, while it 
was described at the October 2000 VA examination as constant 
and of an intensity of 5/10, his more intense radiating pain, 
described as 10/10, was noted to be intermittent (occurring 
two to three times a month).  Additionally, Dr. Baker said in 
a November 1999 letter that he had been treating the veteran 
since 1996 for chronic ongoing intermittent pain.  The 
intermittent nature of the veteran's radiating pain suggests 
some intermittent relief which does not meet the criteria 
under Code 5293 for a 60 percent rating.  Moreover, in regard 
to other neurological findings such as muscle spasms and 
absent ankle jerk, the October 2000 VA examination report 
revealed that there were no muscle spasms and it is devoid of 
a finding of absent ankle jerk.  The only neurological 
finding (other than pain) consistently reflected in the 
medical evidence is sensory loss, notably in the veteran's 
right lower extremity.  This finding, in the absence of other 
neurological findings appropriate to the site of the deceased 
disc, does not satisfy the criteria for a 60 percent 
evaluation under Code 5293.  

Although the veteran's pain symptomatology as discussed above 
is instrumental in satisfying the criteria for a 40 percent 
evaluation under Code 5293 for recurring attacks and 
intermittent relief, it does not support a higher rating, to 
60 percent, for painful motion.  See Deluca, supra; 
VAOPGCPREC 36-97.  In this regard, the veteran's range of 
motion was within normal limits in all directions at a VA 
examination in August 1996 and was again within normal limits 
at a VA examination in September 1999, with no exacerbation 
of pain.  In addition, neurosurgeon Gary Simonds, M.D., 
stated in October 1999 that the veteran had relatively good 
range of motion, and the VA examiner in October 2000 said 
that the veteran's range of motion was nearly full without 
any apparent pain.

As far as evaluating the veteran's low back disability under 
Code 5292 for limitation of motion, 40 percent is the maximum 
allowable rating under this code and thus would not afford 
the veteran any higher of a rating.  Moreover, the veteran 
cannot be evaluated under both Code 5293 and Code 5292 since 
to do so would violate the rule against pyramiding, meaning 
it would involve evaluating an identical manifestation of the 
same disability under two different diagnoses.  See 38 
C.F.R.§ 4.14; VAOPGCPREC 36-97.  

For the foregoing reasons, the veteran's residuals of status 
post discectomy, L4-5, best reflect the criteria for a 40 
percent rating under Code 5293 for severe intervertebral disc 
syndrome.


ORDER

An increased rating, to 40 percent, for residuals of status 
post discectomy, L4-5, is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

